Title: To James Madison from John Mercer, Isaac Cox Barnet, and William Maclure, 26 December 1803 (Abstract)
From: Mercer, John,Barnet, Isaac Cox,Maclure, William
To: Madison, James


26 December 1803, Paris. “We send you inclosed Copies of certain Letters which have passed between the Minister of the United States & ourselves.”
 

   
   RC and enclosures, two copies (DNA: RG 76, Preliminary Inventory 177, entry 119, France, Convention of 1803 [Spoliation], Correspondence); letterbook copy and letterbook copy of enclosures (ibid.); letterbook copy and letterbook copy of enclosures (Fredericksburg, Va., Courthouse: John Francis Mercer Letterbook). First RC 1 p.; docketed by Wagner as received 30 Mar. Second RC marked duplicate; docketed by Wagner as received 7 May. For enclosures, see n. 1.



   
   The enclosures (37 pp.; printed in Maclure, To the People of the U.S. [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 12968], pp. 14–26) are copies of Robert R. Livingston to the commissioners, 25 Oct., 30 Oct., 2 Nov., 12 Nov. (with enclosed notes from Jacques Defermon and M. Guillaume), 16 Nov., and 23 Dec. 1803; and the commissioners to Livingston, 29 Oct., 1, 3, 15, and 17 Nov., and 23 Dec. 1803. Livingston wrote to the commissioners demanding their reasons for delaying their examination of the claims, since by doing so they were inconveniencing the American creditors and the French government, and urging them to expedite the fulfillment of the convention terms. Although Livingston argued that because he was the resident American minister and a negotiator of the claims convention, his interpretation overrode theirs, the commissioners refused to accept his view. The exchange became more acrimonious as it continued and was ended on 17 Nov. by the commissioners’ statement that they would “At a proper season” convey to Livingston and to the French and American governments the reasons for their actions. On 23 Dec. 1803 Livingston informed the commissioners that he had received official notice of the ratification of the treaty and of the president’s approbation of their appointment to the board. Copies of several of these letters were also enclosed in Livingston to JM, 23 Nov. 1803.


